STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 4, 2016
              Plaintiff-Appellee,

v                                                                   No. 330383
                                                                    Wayne Circuit Court
ALI RIAD SHOUMAN,                                                   LC No. 15-005989-FH

              Defendant-Appellant.


Before: BORRELLO, P.J., and MARKEY and RIORDAN, JJ.

PER CURIAM.

       Defendant appeals by interlocutory leave granted1 an order adopting the prosecutor’s
proposed jury instruction regarding the elements of the felony offense of possessing, acquiring,
transporting, or offering for sale tobacco products other than cigarettes with an aggregate
wholesale price of $250 or more without having a license, MCL 205.428(3). We affirm.

       MCL 205.423(1), which is a provision of the Tobacco Products Tax Act (TPTA), MCL
205.421 et seq., provides:

               Beginning May 1, 1994, a person shall not purchase, possess, acquire for
       resale, or sell a tobacco product as a manufacturer, wholesaler, secondary
       wholesaler, vending machine operator, unclassified acquirer, transportation
       company, or transporter in this state unless licensed to do so. A license granted
       under this act is not assignable.

Defendant is charged with violating MCL 205.428(3), which states:

               A person who possesses, acquires, transports, or offers for sale contrary to
       this act 3,000 or more cigarettes, tobacco products other than cigarettes with an
       aggregate wholesale price of $250.00 or more, 3,000 or more counterfeit
       cigarettes, 3,000 or more counterfeit cigarette papers, 3,000 or more gray market


1
  See People v Shouman, unpublished order of the Court of Appeals entered April 7, 2016
(Docket No. 330383).


                                               -1-
       cigarettes, or 3,000 or more gray market cigarette papers is guilty of a felony,
       punishable by a fine of not more than $50,000.00 or imprisonment for not more
       than 5 years, or both.

It is alleged that defendant possessed, acquired, offered for sale, or transported tobacco products
other than cigarettes with an aggregate wholesale price of $250 or more without a license.

         Defendant argues that the trial court erred in concluding that MCL 205.428(3) is a strict
liability offense without a mens rea or fault requirement that must be included in the jury
instruction. The premise of defendant’s argument is faulty because the trial court’s instruction
does require proof of some knowledge on the part of defendant. In particular, the instruction
requires proof that defendant knowingly possessed, acquired, offered for sale, or transported
tobacco products other than cigarettes. As explained below, we conclude that proof of any
additional knowledge or intent is not required.

        Questions of law pertaining to jury instructions are reviewed de novo. People v Gillis,
474 Mich. 105, 113; 712 NW2d 419 (2006). A trial court’s determination whether a jury
instruction applies to the facts of a case is reviewed for an abuse of discretion. Id. An abuse of
discretion occurs when the trial court’s decision falls outside the range of principled outcomes.
People v Armstrong, 305 Mich. App. 230, 239; 851 NW2d 856 (2014). “Determining the
elements of a crime is also a question of law that we review de novo.” People v Pace, 311 Mich
App 1, 4; 874 NW2d 164 (2015). In People v Phillips, 469 Mich. 390, 395; 666 NW2d 657
(2003), our Supreme Court set forth the following principles of statutory interpretation:

               When construing a statute, our primary goal is to ascertain and give effect
       to the intent of the Legislature. To do so, we begin by examining the language of
       the statute. If the statute’s language is clear and unambiguous, we assume that the
       Legislature intended its plain meaning and the statute is enforced as written.
       Stated differently, a court may read nothing into an unambiguous statute that is
       not within the manifest intent of the Legislature as derived from the words of the
       statute itself. Only where the statutory language is ambiguous may a court
       properly go beyond the words of the statute to ascertain legislative intent.
       [Quotation marks and citations omitted.]

       There is no case law stating the elements of the offense specified in MCL 205.428(3).
The parties discuss at length this Court’s opinion in People v Nasir, 255 Mich. App. 38; 662
NW2d 29 (2003). In Nasir, this Court addressed the elements of MCL 205.428(6), another
criminal offense contained in the TPTA, which provides:

              A person who manufactures, possesses, or uses a stamp or manufactures,
       possesses, or uses a counterfeit stamp or writing or device intended to replicate a
       stamp without authorization of the department, a licensee who purchases or
       obtains a stamp from any person other than the department, or who falsifies a
       manufacturer’s label on cigarettes, counterfeit cigarettes, gray market cigarette
       papers, or counterfeit cigarette papers is guilty of a felony and shall be punished
       by imprisonment for not less than 1 year or more than 10 years and may be
       punished by a fine of not more than $50,000.00.

                                                -2-
         The defendant in Nasir was convicted of possessing or using counterfeit tax stamps in
violation of MCL 205.428(6). Nasir, 255 Mich. App. at 39. The trial court concluded that the
statute created a strict liability offense and instructed the jury that the prosecutor had to prove
that the defendant possessed or used a counterfeit stamp without the Department of Treasury’s
authorization. Id. at 40. On appeal, this Court noted that MCL 205.428(6) does not contain a
fault element. Id. at 41. This Court considered several factors in ascertaining whether the
Legislature nonetheless intended to require some fault as a predicate to finding guilt. Id. at 41-
45. MCL 205.428(6) did not codify a common-law crime but was “at its heart a revenue statute,
designed to assure that tobacco taxes levied in support of Michigan schools are not evaded.” Id.
at 42. Nor did the statute create a public welfare offense which may impose criminal penalties
irrespective of intent; instead, MCL 205.428(6) is a revenue provision that was “not designed to
place the burden of protecting the public welfare on an ‘otherwise innocent’ person who is in a
position to prevent an injury to the public welfare with no more care than society might
reasonably expect.” Id. at 42-43 (quotation marks, ellipsis, and citations omitted). Further, the
punishment provided was severe given that the violation of MCL 205.428(6) is a felony
punishable by imprisonment for up to 10 years, with a mandatory prison term of at least one
year, and a fine of up to $50,000; such punishment is not typical of public welfare offenses. Id.
at 43-44. The damage to one’s reputation arising from such punishment suggested that some
level of fault is required. Id. at 44. Failure to include a mens rea element could criminalize a
broad range of apparently innocent conduct, such as by rendering criminal a retail consumer’s
possession of a pack of cigarettes bearing a counterfeit tax stamp. Id. The possible loss of
potential tax revenue was not the type of immediate harm to the public welfare that is common to
strict liability offenses. Id. at 45. Prosecutors would not face an oppressive burden from the
inclusion of a fault element because the difficulty in proving an actor’s state of mind is addressed
by the rule that minimal circumstantial evidence will suffice to prove state of mind. Id.

              Accordingly, we hold that knowledge is an element of the offense of
       which defendant stands convicted. Therefore, in order to establish that a
       defendant is guilty of possessing or using counterfeit tax stamps, the prosecution
       must prove that (1) the defendant possessed or used (2) a counterfeit stamp, or a
       writing or device intended to replicate a stamp, (3) that the defendant possessed or
       used the counterfeit tax stamp, or a writing or device intended to replicate a
       stamp, with knowledge that the stamp, writing, or device was not an authentic tax
       stamp, and (4) that the defendant acted without authorization of the Michigan
       Department of Treasury. We do not believe that the Legislature intended that the
       offense contain a specific intent element, nor do we believe that a defendant need
       act with knowledge that the defendant does so without the authorization of the
       Michigan Department of Treasury. We also conclude that any potential due
       process problem is remedied by the inclusion of the above fault element in the
       prima facie case. [Id. at 45-46.]

The Nasir Court therefore reversed the defendant’s conviction because the jury was not
instructed on the element of mens rea required for the offense. Id. at 46-47.

       It is unnecessary in this case to determine whether the offense set forth in MCL
205.428(3) constitutes a true strict liability crime, i.e., a crime that requires no mental element
but only the prohibited act. See People v Quinn, 440 Mich. 178, 188; 487 NW2d 194 (1992).

                                                -3-
The prosecutor has agreed to require proof of knowledge concerning defendant’s possession of
the tobacco products, and the trial court has adopted that knowledge requirement in its
instructions. “[W]here a statute requires a criminal mind for some but not all of its elements, it is
not one of strict liability.” Id. at 187. In Quinn, our Supreme Court considered whether
transportation or possession of a loaded firearm other than a pistol in or upon a vehicle, MCL
750.227c, required proof of the defendant’s knowledge that the firearm was loaded. Quinn, 440
Mich. at 180. The Supreme Court noted:

               The prosecutor does not contest that the statute requires proof of
       knowledge of the presence of the firearm in the vehicle. We assume arguendo
       that proof of knowledge of the presence of the firearm is an element of the offense
       in question, recognizing that the question has not been decided by this Court or
       the Court of Appeals. [Id. at 180 n 1.]

Our Supreme Court further explained that “[i]n light of the prosecutor’s concession, we do not
deal with the more controversial issues involved in true strict liability crimes, i.e., statutes
requiring no mens rea at all.” Id. at 184 n 8. Likewise, here, because the prosecutor has agreed
to an instruction requiring the jury to find that defendant knowingly possessed the tobacco
products in order to convict him, this Court need not address whether the offense in MCL
205.428(3) constitutes a true strict liability crime for which no proof of mens rea is required.2




2
  We note, however, that applying the factors discussed in Nasir might be more likely to lead to
the conclusion that MCL 205.428(3) is a true strict liability crime than in the case of MCL
205.428(6). In particular, the punishment provided for by MCL 205.428(3) is less severe than
for MCL 205.428(6). Although MCL 205.428(3) authorizes imprisonment for up to five years, it
does not, unlike MCL 205.428(6), mandate imprisonment for at least one year or authorize
imprisonment for up to 10 years. Moreover, whereas Nasir concluded that the failure to include
a mens rea requirement in MCL 205.428(6) could criminalize a broad range of apparently
innocent conduct such as by rendering criminal a retail consumer’s possession of a pack of
cigarettes bearing a counterfeit tax stamp, Nasir, 255 Mich. App. at 44, it is more difficult to
envision a likely scenario in which a person would innocently transport tobacco products with a
wholesale aggregate price of $250 or more without the required license or permit, particularly in
light of the transporter’s statutory responsibility to have the requisite license and permit in his or
her possession while transporting the tobacco products. See MCL 205.426(7) and (8). In any
event, because the prosecutor in this case has agreed to instruct the jury that defendant must have
knowingly possessed or transported the tobacco products, this Court need not address whether
MCL 205.428(3) is a true strict liability crime. See Quinn, 440 Mich. at 180 n 1, 184 n 8. Also,
we note that the recently enacted default mens rea statute, MCL 8.9, does not apply here because
the offense was committed before January 1, 2016. See MCL 8.9(1) (“Except as otherwise
provided in this section, a person is not guilty of a criminal offense committed on or after
January 1, 2016 unless both of the following apply . . . .”) (emphasis added); 2015 PA 250. In
sum, it does not appear that the application of MCL 8.9(1) would require a different outcome.


                                                 -4-
         There is, nonetheless, useful analysis in Quinn and other cases concerning both strict
liability crimes and the requirement of proving a defendant’s intent or knowledge. The Court
noted in Quinn that true strict liability crimes are proper under some circumstances and that
“[t]he Legislature may impose certain penalties regardless of the actor’s criminal intent and
regardless of what the actor actually knew or did not know.” Id. at 188. The Quinn Court noted
that “the prosecution need not prove as an element of the offense of carrying a concealed
weapon, MCL 750.227, that the defendant knew his permit was expired[.]” Id. at 189, citing
People v Combs, 160 Mich. App. 666, 673; 408 NW2d 420 (1987). In some situations, requiring
proof of knowledge would frustrate a statute’s regulatory purpose. Quinn, 440 Mich. at 189.
“[I]t is clear under both federal and state authority that the Legislature, as part of its police
powers, may define an act to make it criminal without defining the actor’s knowledge as an
element of the offense.” Id. at 189-190. In Quinn, the Supreme Court concluded that knowledge
of the firearm being loaded is not an element of MCL 750.227c. Id. at 197.

                Section 227c promotes justice and effects the objects of the law by
        imposing on those who transport firearms in their vehicles the duty to ensure that
        those firearms are unloaded. . . . The person who transports a firearm must
        inspect it before transporting it. [Id. at 197-198 (quotation marks, ellipsis, and
        citation omitted).]

        In People v Motor City Hosp & Surgical Supply, Inc, 227 Mich. App. 209, 210; 575
NW2d 95 (1997), this Court held that MCL 400.604, a provision of the Medicaid False Claims
Act (MFCA), and MCL 752.1004, a provision of the Health Care False Claims Act (HCFCA),
both of which criminalize the receipt of a referral fee, did not include a “knowledge or corrupt
intent” element. The plain language of the statutory offenses did not include such an element.
Id. at 212. Because the offenses did not codify a common law crime, this Court evaluated
whether the Legislature intended scienter as an element of the offense and concluded that the
Legislature did not intend to include a corrupt intent element. Id. This Court noted that other
sections of the MFCA and the HCFCA included a knowledge element, thus evincing a legislative
intent not to include a corrupt intent element in the offenses at issue. Id. at 213-214. “When
construing a statute, this Court may not assume that the Legislature inadvertently omitted from
one statute the language that it placed in another statute, and then on the basis of that assumption,
apply what is not there.” Id. at 213 (quotation marks and citation omitted).

                The absence of a corrupt intent element in the instant offenses also
        furthers the underlying purposes of the MFCA and HCFCA by criminalizing
        conduct that fosters false claims. By their plain terms, MCL 400.604 and MCL
        752.1004 criminalize the receipt of referral fees. The blanket prohibitions make
        those who engage in the business of providing goods and services responsible for
        ensuring that no referral fees are paid because they are in the best position to do
        so. Accordingly, the Legislature did not intend a corrupt intent element in these
        offenses. [Id. at 214.]

This Court further explained that the offenses at issue were ones of general rather than specific
intent, i.e., “[t]he requisite intent is the intent to do the prohibited physical act, i.e.[,] to receive a
referral fee.” Id. at 215.


                                                   -5-
        See also People v Roby, 52 Mich. 577, 579; 18 N.W. 365 (1884) (“Many statutes which are
in the nature of police regulations . . . impose criminal penalties irrespective of any intent to
violate them, the purpose being to require a degree of diligence for the protection of the public
which shall render violation impossible.”); Pace, 311 Mich. App. at 6-7 (strict liability offenses
are disfavored, but the Legislature has authority to enact such offenses, and whether it intended
to do so is a matter of statutory interpretation); People v Ramsdell, 230 Mich. App. 386, 392-399;
585 NW2d 1 (1998) (concluding that the crime of prisoner in possession of contraband, MCL
800.281(4), was a strict liability crime because the Legislature did not include a knowledge or
intent element in the statute, and particularly given that another statute proscribing the possession
of controlled substances included language setting forth a knowledge or intent requirement).

        In the present case, defendant has failed to establish that an intent or knowledge element
in addition to that set forth in the trial court’s instruction is required. Again, the trial court’s
instruction already requires that defendant knowingly possessed, acquired, offered for sale, or
transported tobacco products other than cigarettes. In the trial court, defendant offered a
proposed instruction that would have required proof that defendant knew he was required to have
a license in order to transport tobacco products and that he specifically intended to violate the
TPTA. On appeal, defendant appears to have abandoned the request to include those elements in
the jury instruction. And those elements are not included in his proposed instruction in his
appellate brief, which defendant acknowledges differs from his proposed instruction below.
Defendant has failed to adequately present an appellate argument in support of his proposed
instructions filed below; consequently, he has abandoned any claim that he is entitled to the
elements set forth in those proposed instructions. See People v Kelly, 231 Mich. App. 627, 640-
641; 588 NW2d 480 (1998).

        Moreover, there is no support in Nasir or other case law for defendant’s contention below
that the prosecutor had to prove that defendant knew he was required to have a license and that
he specifically intended to violate the TPTA. Rather, as discussed above, the mens rea element
required by Nasir is that the defendant had knowledge that the stamp was counterfeit. Nasir, 255
Mich. App. at 45-46. That is, the defendant was required to have knowledge of what it was that
he possessed, which is consistent with the general intent element requiring that one have the
requisite intent to do the prohibited physical act. See Motor City Hosp, 227 Mich. App. at 215.
Indeed, this Court in Nasir explicitly rejected the proposition that the offense in MCL 205.428(6)
contained a specific intent element and concluded that the prosecutor did not have to prove that
the defendant knew that he lacked the authorization of the Michigan Department of Treasury.
Nasir, 255 Mich. App. at 46. Accordingly, defendant’s suggestion below that Nasir should be
read to require proof in this case that defendant knew he was required to have a license to
transport tobacco products and that he specifically intended to violate the TPTA is utterly
without any support from the holding in Nasir, in addition to lacking any basis in the language of
MCL 205.428(3). The trial court’s instruction in this case, by requiring proof that defendant
knowingly possessed tobacco products other than cigarettes, effectuates the notion of general
intent discussed earlier and is consistent with the general intent element deemed necessary for
the offense at issue in Nasir. Defendant has cited no authority requiring a specific intent element
in this case and, again, appears to have abandoned on appeal his argument below that such an
element is required.



                                                -6-
       And as discussed later, a transporter of tobacco such as defendant is required by MCL
205.426(7) and (8) to have in his possession a transporter license and a permit for the load.
Given defendant’s statutory responsibility to have the license and permit in his possession, he
was in a position to know whether he had the requisite license and permit, thereby undercutting
defendant’s claim that the prosecutor must prove his knowledge regarding the licensure
requirement. Cf. Quinn, 440 Mich. at 197-198 (knowledge of a firearm being loaded is not an
element of MCL 750.227c; the statute imposes on a person who transports a firearm the duty to
ensure that the firearm is unloaded and to inspect the firearm before transporting it); Motor City
Hosp, 227 Mich. App. at 214 (the prohibitions on the receipt of referral fees in the MFCA and
HCFCA “make those who engage in the business of providing goods and services responsible for
ensuring that no referral fees are paid because they are in the best position to do so.
Accordingly, the Legislature did not intend a corrupt intent element in these offenses.”).

      On appeal, defendant presents a confusing argument concerning a presumption contained
in MCL 205.426(6). But that presumption is wholly inapplicable to the issues here. MCL
205.426(6) provides in relevant part:

       If a tobacco product other than cigarettes is found in a place of business or
       otherwise in the possession of a wholesaler, secondary wholesaler, vending
       machine operator, unclassified acquirer, transporter, or retailer without proper
       markings on the shipping case, box, or container of the tobacco product or if an
       individual package of cigarettes is found without a stamp affixed as provided
       under this act or if a tobacco product is found without proper substantiation by
       invoices or other records as required by this section, the presumption shall be that
       the tobacco product is kept in violation of this act.

Defendant says that he was arguably a transporter of tobacco products other than cigarettes and
concedes that LZ Distribution, LLC (LZ), the entity that defendant claims was his employer,3
apparently did not obtain a transporter license.4 Defendant suggests, therefore, that his failure to
have proper records or invoices created a rebuttable presumption that the tobacco products were
kept in violation of the TPTA. Defendant says that the trial court’s instruction is inappropriate
because it eliminates his ability to rebut the presumption in MCL 205.426(6).

        Defendant fundamentally misunderstands the language of MCL 205.426(6). The statute
provides that if a tobacco product lacks proper markings or proper substantiation by invoices or
other records, then it is presumed that the tobacco product is kept in violation of the TPTA.
Defendant apparently assumes that his lack of licensure equates to a lack of proper substantiation
by invoices or other records. Defendant fails to explain how he concludes that the failure to have
a license comprises a lack of proper substantiation by records. “An appellant may not merely


3
 The prosecutor disputes defendant’s claim that he was employed by LZ, noting that defendant
had his own tobacco business and that his license was revoked before the incident in this case.
4
 The prosecutor disputes defendant’s claim that he was employed by LZ, noting that defendant
had his own tobacco business and that his license was revoked before the incident in this case.


                                                -7-
announce his position and leave it to this Court to discover and rationalize the basis for his
claims, nor may he give only cursory treatment with little or no citation of supporting authority.”
Kelly, 231 Mich. App. at 640-641. MCL 205.426(1) refers to “records” as including “a written
statement containing the name and address of both the seller and the purchaser, the date of
delivery, the quantity, the trade name or brand, and the price paid for each tobacco product
purchased.” Records also include “a true copy of all purchase orders, invoices, bills of lading,
and other written matter substantiating the purchase or acquisition of each tobacco product . . . .”
MCL 205.426(1). There is no indication in the statute that a license itself constitutes a record for
the purpose of the presumption in MCL 205.426(6). The statutory reference to substantiation of
the purchase or acquisition of each tobacco product indicates that the license itself is not the type
of record contemplated in this statutory provision. Even if the presumption applied to the failure
to have a license, the presumption does not pertain to the defendant’s state of mind. Instead, the
presumption that arises is that the tobacco product is being kept in violation of the TPTA.
Defendant’s confusing argument that the presumption in MCL 205.426(6) is relevant to
establishing the proper mens rea element for a violation of MCL 205.428(3) is meritless.

        Defendant further contends that the trial court’s instruction is inappropriate because the
requirement of having a transporter license applies to a business rather than a driver or employee
of the business. According to defendant, a driver or employee is not in a position to know
whether a transporter license is needed. Defendant’s argument assumes that he is a mere driver
or employee of LZ. The prosecution indicates it will present evidence at trial disputing
defendant’s claim that he was employed by LZ, and will show that, in fact, defendant had his
own business and had recently lost his tobacco license before this particular incident. The case is
currently in an interlocutory posture, and this Court need not address or resolve whether
defendant was employed by LZ.5 Regardless of whether defendant was employed by LZ,
defendant was required by MCL 205.426(7) and (8) to have in his possession a transporter
license and a permit for the load in his possession. Defendant’s contention that he lacked a
means of determining the licensure status of his purported employer is thus incorrect in light of
his statutory responsibility to have the required license and permit in his possession when
transporting the tobacco product.

        Moreover, MCL 205.423(1) provides that “a person shall not purchase, possess, acquire
for resale, or sell a tobacco product as a manufacturer, wholesaler, secondary wholesaler,
vending machine operator, unclassified acquirer, transportation company, or transporter in this
state unless licensed to do so.” “ ‘Transporter’ means a person importing or transporting into
this state, or transporting in this state, a tobacco product obtained from a source located outside


5
  The prosecutor argues that LZ lacked a transporter license and that defendant was therefore not
transporting under either an independent transporter license of his own or a transporter license of
his purported employer, LZ, in violation of MCL 205.423(1). The prosecutor explains that
although LZ had a license as an unclassified acquirer of tobacco products other than cigarettes,
LZ did not have a transporter license or a permit to transport the tobacco from Ohio to Michigan.
See MCL 205.423(2) (stating, in relevant part, that “[i]f a person acts in more than 1 capacity at
any 1 place of business, a license shall be procured for each capacity.”) (emphasis added).


                                                -8-
this state, or from any person not duly licensed under this act.” MCL 205.422(y). “ ‘Person’
means an individual, partnership, fiduciary, association, limited liability company, corporation,
or other legal entity.” MCL 205.422(o). Because a “transporter” includes a “person” who
transports a tobacco product from a source outside the state and because a “person” includes an
individual, defendant’s suggestion that he could not qualify as a “transporter” is inconsistent with
the statutory definitions.6 Further, as discussed, MCL 205.426(7) requires a “transporter” to
have the license “in his or her actual possession” while transporting or possessing the tobacco
product, and MCL 205.426(8) likewise requires a “transporter” to have the permit for a specific
load “in his or her possession[]” while possessing the tobacco product. These statutory
provisions thereby further confirm that an individual may be a “transporter” under the TPTA.

        In support of his contention that the transporter license requirement applies only to
businesses and not individuals, defendant relies on language in the Department of Treasury’s
license application form that describes a transporter as “[a] business that imports or transports
into this state, or transports in this state, cigarettes or other tobacco products obtained from a
source located outside this state, or obtained from a person that is not a Michigan tobacco tax
licensee.” This document is not in the lower court record. A party may not expand the record on
appeal. People v Nix, 301 Mich. App. 195, 203; 836 NW2d 224 (2013), citing People v Powell,
235 Mich. App. 557, 561 n 4; 599 NW2d 499 (1999). Defendant fails to acknowledge that the
license application form is not in the lower court record or to address whether it constitutes a
type of document of which this Court may take judicial notice. See MRE 202(a) (permitting a
court to take judicial notice of regulations of governmental agencies). It is not this Court’s role
to undertake on its own a party’s argument. Kelly, 231 Mich. App. at 640-641. In any event, a
state agency’s interpretation of a statute, although entitled to respectful consideration, is not
binding on courts and cannot conflict with the legislative intent expressed in a statute’s plain
language. In re Complaint of Rovas Against SBC Mich, 482 Mich. 90, 103; 754 NW2d 259
(2008). As discussed, the plain language of the TPTA supports the conclusion that an individual
may be a “transporter.” A governmental agency’s statement on a form cannot supersede the
statutory text.

       We affirm.

                                                             /s/ Stephen L. Borrello
                                                             /s/ Jane E. Markey
                                                             /s/ Michael J. Riordan




6
  Defendant at one point of his appellate brief concedes that he “arguably was a transporter of
other tobacco products.” And defendant also acknowledges that a driver could be charged and
convicted of violating the TPTA. These concessions are inconsistent with defendant’s
suggestion that only a business could qualify as a transporter.


                                                -9-